PER CURIAM.
Appellant appeals a final judgment foreclosing a mechanic’s lien filed by Davis Systems. The appellant filed a counterclaim against Davis Systems claiming damages. Davis Systems then filed a third-party complaint against Servicemaster and the appellant followed with a crossclaim against Servicemaster. After all pleadings had been filed and all issues framed, a pre*127trial order was entered ordering the mechanic’s lien foreclosure to proceed in a non jury trial and leaving the remaining claims to be tried at a later date before a jury as requested.
Thereafter another circuit judge tried the mechanic’s lien foreclosure and entered the final judgment appealed. Appellant brought this appeal in fear that the final judgment, not having reserved jurisdiction to try the issues presented by her counterclaim and crossclaim, would preclude appellant from her day in court on those issues. No issue is raised with respect to the propriety of the entry of the foreclosure judgment prior to the disposition of the other claims.-
Therefore, we affirm the final judgment foreclosing the mechanic’s lien and remand the cause for a jury trial on the remaining claims.
HOBSON, A. C. J., and GRIMES and SCHEB, JJ., concur.